Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 1 of 7 PageID 31753




                             EXHIBIT 15
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 2 of 7 PageID 31754
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 3 of 7 PageID 31755
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 4 of 7 PageID 31756
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 5 of 7 PageID 31757
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 6 of 7 PageID 31758
Case 3:15-cv-01143-BJD-JBT Document 362-6 Filed 12/11/19 Page 7 of 7 PageID 31759
